United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-2630WM
                                  _____________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Huey J. Love,                            *      [UNPUBLISHED]
                                         *
                     Appellant.          *
                                   _____________

                            Submitted: November 18, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Huey J. Love appeals his drug-related sentence. Love contends the district court
abused its discretion in rejecting the plea agreement as unduly lenient. A review of the
record shows that Love's claim is unsupported by the record and without legal merit.
We thus affirm Love's sentence without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.